Citation Nr: 1550424	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for hepatitis B.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for glaucoma.  
 
3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for gout of the right great toe.  

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for arthritis of the right shoulder, right thumb, right foot, and right great toe.

5.  Entitlement to service connection for arthritis of the right shoulder.

6.  Entitlement to service connection for arthritis of the right foot, to exclude the right great toe. 

7.  Entitlement to service connection for arthritis of the right thumb. 
8.  Entitlement to service connection for a right great toe disability, to include gout and arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned in July 2015.  A transcript of those proceedings is of record.

A brief discussion of the procedural history of this case is necessary to clarify the specific issues on appeal.  In April 2004, the Veteran was denied service connection for arthritis and gout.  Service connection for arthritis was denied because there was no diagnosis in service or after service.  Service connection for gout of the right great toe was also denied.  In July and August 2007 statements, the Veteran claimed service connection for arthritis of the ankles, knees, wrists, feet, low back, shoulders, elbows, and hands.  He also claimed service connection for gout of the right great toe and both feet.  The July 2008 rating decision (which is on appeal) denied service connection for arthritis, specifically noting that there was a diagnosis of arthritis of the right foot in February 2006.  The decision also denied service connection for gout, noting that gout was diagnosed in November 2006.  A February 2015 supplemental statement of the case (SSOC) stated that gout of the right great toe was denied.  

A June 2013 rating decision denied service connection for a right foot condition to include right great toe hallux valgus and metatarsophalangeal joint.  A July 2014 rating decision denied service connection for a right elbow and a right shoulder cuff disability.  

During his hearing, the Veteran asserted that he had gout mainly in his right great toe, and arthritis in his entire body.  Hearing Transcript p. 6.  

The Board concludes that not all of the Veteran's claims for arthritis and gout are on appeal.  The RO has addressed claims for arthritis of the right shoulder, right thumb, right foot, and right great toe; and gout of the right great toe.  However, the RO has not developed the Veteran's claims for arthritis of the ankles, knees, wrists (with the exception of his service-connected right wrist disability), left foot, low back, left shoulder, elbows, and hands; or his claim for gout of both feet (excluding the right great toe).  The RO should clarify with the Veteran whether he wishes to pursue these claims and take action accordingly.

Although the RO has reopened the Veteran's claim for service connection for gout, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Furthermore, after reviewing the Veteran's contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of service connection for an enlarged prostate and hemorrhoids have also been raised in a statement received in October 2006, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of an increased disability rating for hepatitis B and service connection for arthritis of the right thumb and right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been previously service connected for a right wrist disability.

2.  The April 2004 rating decision that denied the Veteran's claim for service connection for arthritis and gout was not appealed and no new and material evidence was received within the appeal period.

3.  Evidence received since April 2004 including diagnoses of arthritis of the right shoulder, right thumb, right foot, and right great toe is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for arthritis of the right shoulder, right thumb, right foot, and right great toe.

4.  The December 2005 Board decision that denied the Veteran's claim for service connection for a bilateral eye condition, including glaucoma, was not appealed and evidence received since the denial of the Veteran's April 2006 motion for reconsideration is cumulative, redundant, and does not relate to an unestablished fact necessary to substantiate the claim.

5.  The evidence of record is in equipoise as to whether the gout and arthritis in the Veteran's right great toe initially manifested during service.

6.  The evidence of record does not indicate that the Veteran has manifested arthritis in his right foot other than his right great toe. 


CONCLUSIONS OF LAW

1.  The unappealed April 2004 rating decision that denied the Veteran's claim for service connection for arthritis and gout is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The unappealed December 2005 Board decision that denied the Veteran's claim for service connection for a bilateral eye condition, including glaucoma, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).

3.  The Veteran has submitted new and material evidence sufficient to reopen his claim for arthritis of the right shoulder, right thumb, right foot, and right big toe.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The Veteran has submitted new and material evidence sufficient to reopen his claim for gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for a right great toe disability, to include gout and arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for arthritis of the right foot, other than the right great toe, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

An August 2007 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and available private treatment records have been obtained and considered.  The Veteran has indicated the existence of treatment records from Wal-Med Medical and VA has made multiple attempts to acquire such records.  No response has been received however to these inquiries and VA has appropriately notified the Veteran of its inability to obtain these records and suggested that he should attempt to procure them on his own.  The Veteran has not identified any other outstanding records that have not been obtained.  

The Veteran underwent VA examinations in March 1998, March 2005, April 2008, February 2012, April 2014 and May 2014, which involved review of the Veteran's claims file, in-person interviews, physical assessments, and opinions concerning the Veteran's conditions.  The Board finds these examinations to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported their conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the undersigned noted the bases of the prior determinations and noted the elements that were lacking in order to substantiate the Veteran's claims, including the reasons for the denial of benefits by the RO in April 2004 and the Board in December 2005.  The Veteran volunteered his treatment history and symptoms since service and the undersigned asked specific questions directed at clarifying the Veteran's symptomatology and treatment both during and after service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.





II.  New and Material Evidence

1.  Gout and Arthritis

The Veteran's initial claims for service connection for gout of the feet and arthritis of the feet, ankles, knees, hips, shoulders, elbows, wrists, hands and back were denied in an April 2004 rating decision.  The Veteran did not file a notice of disagreement to that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 2004 decision, new evidence has been received, including diagnoses of arthritis in the Veteran's right shoulder, right wrist, right thumb, and right foot.  Furthermore, the Veteran has submitted an opinion from his treatment provider that his arthritis and gout of the right big toe are related to service.  As this evidence was not previously before agency decision makers, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for arthritis to the extent that it pertains to the right shoulder, right wrist, right thumb, and right foot.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Furthermore, the statement from the Veteran's private treatment provider is sufficient to reopen a claim for a disability concerning the Veteran's right big toe.  Id. 
The Board notes here that the Veteran has been diagnosed with arthritis of the right wrist.  However, the Veteran is currently in receipt of a 10 percent rating for evaluation of fracture dislocation of base of right 3rd metacarpal and dislocation of right 4th and 5th carpometacarpal joints with ORIF (previously evaluated as residuals, fracture, right wrist, post-operative) based on arthritis and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, any arthritic consequence of the Veteran's right wrist condition is captured by this rating.   

2.  Glaucoma

The Veteran's claim for service connection for glaucoma was denied by the Board in December 2005.  The Veteran subsequently filed a motion for reconsideration, which was denied in April 2006.  The Veteran did not file an appeal to the Court and no new evidence was received within the appeal period.  Thus the decision became final.  38 C.F.R. §§ 20.1100.

The Board acknowledged in its December 2005 decision that the Veteran had a current diagnosis of glaucoma and had been assessed with different eye ailments during service.  The Board found however, based in part on a December 2002 VA examination, that the Veteran's glaucoma was unrelated to his eye problems during service and did not manifest within a year of separation.  Although the Veteran continues to argue that his condition during service was misdiagnosed and that he should have been diagnosed with glaucoma earlier, these arguments were of record when the Board made its 2005 decision and no other medical or lay evidence has been submitted showing a diagnosis of glaucoma during service or indicating a nexus between the Veteran's current diagnosis and service.  As such, while numerous treatment records and statements from the Veteran have been received, they are not material to an unestablished element of the Veteran's claim.   Therefore, the Veteran's request to reopen his claim for service connection for glaucoma is denied.  38 C.F.R. § 3.156.

III.  Service Connection

1.  Right great toe

The Veteran has been diagnosed with gout and degenerative joint disease affecting his right great toe.  He maintains that the conditions began during service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, if the condition noted during service is not among those identified as presumptively chronic, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service treatment records show the Veteran was treated for corns on his right 5th digit (baby toe) in 1990, diagnosed with pes planus in June 1993 and assessed with possible falling arches in both feet in September and November of 1994.  No complaints, diagnosis or treatment for any great toe problems appear in the service records.

A March 1998 x-ray following service showed early degenerative joint disease change of right first MP joint, otherwise normal feet.  The Veteran reported that he had been diagnosed with gout the year before.  

November 1998 treatment records show the Veteran was assessed with hallux rigidus of the right great toe and bilateral tendinitis synovitis of the feet, of uncertain etiology.  X-rays showed no stress fractures but hallux rigidus and right toe spur formation.

May 1999 treatment records show an assessment of gout.

In 2011 the Veteran underwent surgery on his right great toe to repair hallux rigidus with osteoarthritis spur formation of the first metatarsophalangeal joint of the right foot.  The physician performing the surgery stated he had read the Veteran's service medical record and "other medical records" as well as the Veterans claim file.  The physician opined, based on his review and the Veteran's "history of chronic gouty arthritis for 15-20 years," that during the surgery he found "damage of the approximate age which agrees with Veteran's claim of illness and condition that, more likely than not, occurred while on active duty."

The Veteran underwent a VA examination in February 2012.  He reported developing pain in his right great toe while stationed in Germany during service.  He reported that he was given a profile but not any medication.  The examiner diagnosed the Veteran with hallux valgus, hallux rigidus, and arthritis of the right foot and noted a history of gout.  The examiner opined however that the Veteran's toe condition was not related to service.  The examiner noted that the Veteran's current right foot complaints refer to his right great toe MTP joint and the previous right great toe hallux valgus correction surgery.  The complaint of foot pain in his service treatment records was related to his arch area and a diagnosis of "fallen arches" was made.  These are two separate and distinct conditions that are unrelated to each other physiologically and anatomically, therefore his current right great toe MTP joint pain and attempted hallux valgus correction are unrelated to the documented right foot complaints in service.

A subsequent opinion was requested, addressing the 2011 opinion proffered by the Veteran's surgeon.  In August 2012 the VA examiner again opined that it is less likely as not that the Veteran's current hallux valgus, hallux rigidus, and chronic DJD of the 1st MP joint of the right foot were caused by, aggravated by or the result of active military service.  The examiner noted that the Veteran was seen on a single occasion while in service for pain in his right foot, clearly delineated as pain in his arch by both the medical tech and the provider.  He was treated with inserts.  No medical evidence of hallux valgus or any 1st MP joint disease is found in the service treatment records.  The Veteran's gout is first noted in the VA records in 1998, two years after discharge from service.  The examiner went on to state that although the Veteran's surgeon stated that the current condition is related to gout, he found no evidence of treatment for gout while in active military service and no symptoms treated while in active service for any condition resembling gout.  The Veteran's single episode of right arch pain was not related to gout and no evidence of edema, warmth, or erythema is found on the medical visit for the foot condition. The examiner concluded that contrary to the Veteran's surgeon, he found no medical evidence to support the contention that gout was present while the Veteran was in active military service. 

At his July 2015 Board hearing the Veteran stated he had arthritis during service although it was not diagnosed as such and that his joints hurt throughout his entire body when the weather is bad.  The Veteran stated he started having trouble with his big toe while stationed in Germany circa 1992, but that he was never diagnosed with gout during service. 

Based on the evidence of record the Board finds that the evidence is in equipoise concerning the Veteran's right great toe condition.  Although there is no evidence in the Veteran's service records of a right great toe injury or illness that was treated during active duty, the Veteran has competently testified that his pain and problems with his toe began while he was stationed in Germany during service.  Likewise, while there are conflicting opinions on the subject of a nexus between service and the Veteran's current condition, the Board finds them to be equally valid.  The Veteran's private physician focuses on the Veteran's history of problems following service and the internal damage found during surgery, whereas the VA examiner focuses on the lack of reported toe symptomatology, or any diagnosis or treatment during service or within a year of separation.  The Board finds both to be equally probative in their analysis.  Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for a right great toe disability, to include arthritis and gout, is granted.  38 C.F.R. § 3.303.  

2.  Right foot, excluding the right great toe

The record also contains diagnoses of non-specific arthritis of the right foot.  However, a careful reading of the relevant medical records indicates that the Veteran's "arthritis of the right foot" is the same thing as his arthritis of the 1st metatarsalphalangeal (MTP) joint, which is the base of the right great toe.  While a 1998 x-ray shows early degenerative joint disease of the right first MTP joint, the Veteran's VA examination and submitted medical opinions do not identify arthritis to other areas of the right foot besides the great toe.  Furthermore, the February 2012 examination report states, upon a review of the imaging reports of record, that arthritis has not been documented in multiple joints of the right foot.  Therefore, there is no diagnosis of arthritis in the Veteran's right foot, excluding the MTP joint of the great toe, which is granted service connection above.  Accordingly, service connection for arthritis of the right foot, other than the right great toe, is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence not having been received, the Veteran's petition to reopen his claim for service connection for glaucoma is denied. 

New and material evidence having been received, the Veteran's claim for service connection for arthritis of the right shoulder is reopened.

New and material evidence having been received, the Veteran's claim for service connection for arthritis of the right thumb is reopened.

New and material evidence having been received, the Veteran's claim for service connection for a right great toe disability is reopened.

New and material evidence having been received, the Veteran's claim for service connection for a right foot arthritis is reopened.

Service connection for a right great toe disability, to include gout and arthritis, is granted.

Service connection for arthritis of the right foot, other than the right great toe, is denied. 


REMAND

At his July 2015 Board hearing, the Veteran reported that his service-connected hepatitis B has worsened since the most recent VA examination in December 2007.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hepatitis B.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  It also does not appear that the Veteran was sent VCAA compliant notification specific to his claim for an increased rating for hepatitis B.  Thus, this claim must be remanded.

Additionally, as the Veteran has been diagnosed with arthritis of the right thumb and suffered an injury to his wrist and hand during service, an examination is in order to determine whether the Veteran's thumb condition is attributable to his in-service injury or as secondary to his service-connected wrist disability. 

Finally, the RO denied the Veteran's claim for a right shoulder condition based on a May 2014 VA examination that diagnosed the Veteran with a rotator cuff tear and shoulder strain, and found neither condition to be related to service.  However a February 2015 shoulder MRI revealed acromioclavicular osteoarthritis.  As the May 2014 VA examination did not opine as to the relationship between the Veteran's right shoulder arthritis and service, a new examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate VCAA compliant notification concerning his increased rating claim.  Notify the Veteran as well that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hepatitic and thumb symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Associate all updated and relevant VA treatment records with the claims file.

3.  After the development in 1 and 2 has been completed, schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his hepatitis B, the etiology of his right thumb arthritis and the relationship between the Veteran's right shoulder arthritis and service.  The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  

Hepatitis B

The examiner should opine as to the Veteran's current level of functioning and the impact of his hepatitis B on his daily activities and his ability to work.
      
      The examiner should also opine as to:

1.  the severity of the overall damage to the Veteran's liver resultant from hepatitis

2.  the severity of any gastrointestinal disturbance attributable to the Veteran's hepatitis B.

Right Thumb

The examiner should then determine whether it is at least as likely as not that the Veteran's right thumb arthritis is related to or had its onset during service.  The examiner should opine as to whether the right thumb arthritis (1) was caused by his service-connected right wrist disability or (2) has been aggravated by his service-connected right wrist disability.

If the examiner finds that the Veteran's right thumb arthritis was not caused by his right wrist disability but has been aggravated by it, then he/she should state the baseline level of severity of the thumb arthritis, established by the earliest available medical evidence, and describe the extent to which the arthritis was permanently worsened by the right wrist disability.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.





Right Shoulder

The examiner should then opine as to whether it is at least as likely as not that the Veteran's right shoulder disorder is related to or had its onset during service.  

The examiner(s) should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate and specifically indicating the reasons and bases for his/her conclusions. 

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


